NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CALVIN JONES, DOC #C02598,       )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-4771
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Jalal A. Harb, Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.



PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.